
	

116 HR 4635 IH: Guam Cigarette Tax Enforcement Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 4635
		IN THE HOUSE OF REPRESENTATIVES
		
			October 11, 2019
			Mr. San Nicolas introduced the following bill; which was referred to the Committee on the  Judiciary
		
		A BILL
		To amend title 18, United States Code, to include Guam for purposes of statutes prohibiting
			 trafficking in contraband cigarettes, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Guam Cigarette Tax Enforcement Act. 2.FindingsCongress finds as follows:
 (1)There are many examples of disparities within Federal law in its application to the United States territories, including within the Federal criminal code.
 (2)The territory of Guam has lost significant revenue due to prolific trafficking of contraband cigarettes onto the island.
 (3)Since Guam had increased its tobacco tax by 200 percent in 2010, local numbers have indicated that at least 98 million cigarettes are untaxed every three years, amounting to a loss of approximately $14.6 million.
 (4)Given its proximity to Asian countries where tobacco products, including cigarettes, are incredibly inexpensive, the propensity for cigarette trafficking leading to tax evasion is greater.
 (5)Without the assistance of Federal enforcement and resources, Guam remains vulnerable to cigarette trafficking and is at a high risk for tax evasion.
 3.Guam included for purposes of statutes prohibiting trafficking in contraband cigarettesSection 2341 of title 18, United States Code, is amended in paragraph (4), by inserting after the Commonwealth of Puerto Rico, the following: Guam,.
		
